ARNOLD, Judge.
Defendant’s only assignment of error on appeal is that the superior court should not have assumed jurisdiction. Defendant contends the traffic citation and misdemeanor statement of charges were insufficient to confer jurisdiction when timely objection had been lodged.
With regard to the charge of driving under the influence, defendant claims his motion prior to trial obligated the prosecutor under G.S. 15A-922(c) to prepare a statement of charges. Had *599defendant filed his motion prior to his trial at district court, the statute would indeed have precluded his trial on the citation alone. This statutory right applies only to the court of original jurisdiction, however. The appellate jurisdiction of the superior court is derivative in nature. State v. Felmet, 302 N.C. 173, 273 S.E. 2d 708 (1981). Once jurisdiction had been established and defendant had been tried in district court, therefore, he was no longer in a position to assert his statutory right to object to trial on citation when he appealed to superior court.
Defendant next argues that even a statement of charges was insufficient to confer jurisdiction with regard to the charge of driving while license was permanently revoked. Defendant contends that this charge is greater than that on which he was originally tried and argues that the prosecutor was without authority to increase the offense from that charged in district court.
While defendant has correctly stated the general rule, G.S. 7A-271(b) sets forth an express exception where the conviction appealed from is the product of a plea agreement. Therefore, it is essential to this Court’s consideration of defendant’s argument that all available information bearing on the existence or nonexistence of a plea agreement be included in the record. Rule 9(b)(3), N.C. Rules of Appellate Procedure. Defendant having failed to include such information —or even to advance an informed opinion on the issue —we are unable to consider this portion of his appeal. State v. Crews, 296 N.C. 607, 252 S.E. 2d 745 (1979).
In the trial of defendant, we find
No error.
Judges VAUGHN and MARTIN (Robert M.) concur.